EXHIBIT 10.2


 

AGREEMENT

 

This Agreement is entered into this 1st day of October, 2007 by and among Wells
Fargo Bank, National Association acting through its Wells Fargo Business Credit
operating division (“WFBC”), Gateway, Inc. (“Gateway”), Gateway Companies, Inc.
(“Gateway Companies”) and MPC-Pro, LLC (“MPC”), a wholly-owned subsidiary of MPC
Corporation (“MPC Parent”).

 

RECITALS

 

A.            Gateway, MPC and MPC Parent are parties to an Asset Purchase
Agreement dated as of September 4, 2007 (the “Purchase and Sale Agreement”)
pursuant to which MPC is purchasing from Gateway certain assets and liabilities
associated with Gateway’s Professional Division and that portion of its Consumer
Direct division that provides business-related products (the “Transferred
Organization”) and the stock of Gateway Companies on the terms and subject to
the conditions set forth therein (the closing date of such sale referred to as
the “Closing Date”).

 

B.            Pursuant to the Purchase and Sale Agreement, Gateway shall retain
accounts receivable of the Transferred Organization generated and invoiced prior
to the Closing Date (the “Gateway Accounts”).

 

C.            WFBC is party to Account Purchase Agreements with MPC and Gateway
Companies dated as of the date hereof (the “Account Purchase Agreements”)
(copies of which has been provided to Gateway) pursuant to which MPC and Gateway
Companies have granted WFBC a security interest in the accounts receivable
generated on or after the Closing Date (the “WFBC Accounts”), inventory and all
other property of MPC and Gateway Companies described in Section 5.01 of the
Account Purchase Agreements (collectively, the “WFBC Collateral”).

 

D.            MPC and Gateway are parties to a Transition Services Agreement
dated as of the date hereof (the “Transition Services Agreement), pursuant to
which Gateway has agreed to purchase certain inventory for MPC and perform
certain other transitional services for MPC during the term of the Transition
Services Agreement for which Gateway will provide a statement to MPC for payment
to be due in 30 days or less, provided (i) WFBC allows Gateway to take a junior
security interest in the WFBC Collateral to secure the payment of all
obligations owing to Gateway under the Transition Services Agreement, including
without limitation, the price of such purchased inventory, shipping costs and
other expenses, service fees and indemnities (collectively, the “TSA
Obligations”) and (ii) WFBC, MPC and Gateway Companies agree to set aside
certain accounts receivable for the payment of the TSA Obligations on the terms
set forth herein (the “Financing Arrangements”).

 

E.             WFBC has agreed to allow a junior security interest in the WFBC
Collateral in favor of Gateway pursuant to the terms hereof and to participate
in the Financing Arrangements as set forth herein.

 

1

--------------------------------------------------------------------------------


 

F.             The parties desire to set forth their agreement with respect to
the accounts receivable of MPC and Gateway Companies, financing during the
Transition Period (as defined below) by Gateway and security for the TSA
Obligations.

 

Now, therefore, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:

 

1.             Junior Security Interest.

 

(a)           WFBC agrees that Gateway may take a security interest in WFBC
Collateral junior to the security interest of WFBC to secure the TSA Obligations
and that the granting of such junior security interest shall not be deemed to be
a default under the Account Purchase Agreements. Gateway agrees that the
security interest of WFBC in WFBC Collateral granted under the Asset Purchase
Agreements shall be and remain senior to the security interest of Gateway
granted hereby in WFBC Collateral. MPC and Gateway Companies agree that the
grant of any security interest in WFBC Collateral other than the security
interest to Gateway securing payment of the TSA Obligations shall be a default
under the terms of the Account Purchase Agreements.

 

(b)           Subject to the first-priority security interest granted to WFBC
under the Asset Purchase Agreements, MPC and Gateway Companies hereby grant to
Gateway, as collateral for the TSA Obligations, a security interest, under the
Uniform Commercial Code as in effect in the applicable jurisdiction (the “UCC”),
in the following described property, as defined under the UCC:  all presently
existing or hereafter arising, now owned or hereafter acquired property
including, but not limited to, accounts, general intangibles, contracts rights,
investment property, deposit accounts, the Gateway Reserve Funds (as defined
below) established hereunder, inventory, instruments, chattel paper, documents,
insurance proceeds, and all books and records pertaining to accounts and all
proceeds and products of the foregoing property together with a controlled
collateral account to be maintained at Wells Fargo Bank, N.A. and controlled by
WFBC with a balance of $1,500,000 which account shall serve as additional
collateral for the TSA Obligations (collectively, “Gateway Collateral” and,
together with WFBC Collateral, “Common Collateral”).

 

(c)           MPC and Gateway Companies shall execute and deliver to Gateway any
and all documents and instruments as Gateway may request from time to time. MPC
and Gateway Companies authorize Gateway to file UCC financing statements with
any appropriate authority reflecting its security interest and further authorize
Gateway to file other filings including amendments (other than amendments adding
collateral) as Gateway deems appropriate.

 

(d)           WFBC hereby acknowledges that if and to the extent it holds, or a
third party holds on its behalf, physical possession of or “control” (as defined
in the UCC) of any Common Collateral, such possession or control is also for the
benefit of Gateway

 

2

--------------------------------------------------------------------------------


 

solely to the extent required to perfect Gateway’s security interest in such
Common Collateral.

 

(e)           The parties hereto agree that all proceeds of Common Collateral
resulting from the sale, collection or other disposition of Common Collateral in
connection with or resulting from any enforcement action shall be distributed,
first to WFBC for the payment of all amounts owing by MPC to WFBC under the
Account Purchase Agreement, until such time that all such amounts have been paid
in full, and second to Gateway for the payment of the TSA Obligations until all
such amounts have been paid in full.

 

2.             Transition Period Financing Arrangements. The parties agree as
follows with respect to the financing arrangements in respect of the TSA
Obligations during the Transition Period (defined as the period commencing on
the Closing Date and expiring on the date that is 120 days following the Closing
Date; provided that such period may be extended for up to an additional 60 days
upon written notice to WFBC in the event that Gateway and MPC agree to extend
the term of the Transition Services Agreement or such other longer period as
WFBC may agree).

 

(a)           During the first five business days of the Transition Period, MPC
and Gateway Companies may sell Acceptable Accounts (as defined in the Account
Purchase Agreements) to WFBC under the terms of the Account Purchase Agreements
without restriction.

 

(b)           After the first five business days of the Transition Period, and
at the end of each week thereafter during the Transition Period, Gateway will
provide a statement to MPC (with a substantially simultaneous copy to be
provided to WFBC) specifying the amount of the TSA Obligations owed for such
week (for such week, the “Applicable Gateway Weekly Payoff Amount” and,
collectively, the “Gateway Weekly Payoff Amounts”). Such statement shall set
forth the portion of the Applicable Gateway Weekly Payoff Amount that is
attributable to freight charges (for such week, the “Gateway Freight Charge
Weekly Payoff Amount”) and the portion of the Applicable Gateway Weekly Payoff
Amount that is attributable to anything other than freight charges (for such
week, the “Gateway Non-Freight Charge Weekly Payoff Amount”).

 

(c)           After receipt of each weekly statement specifying the Applicable
Gateway Weekly Payoff Amount (the date of such receipt, the “Weekly Statement
Delivery Date”), WFBC agrees to hold but not purchase Acceptable Accounts
submitted to WFBC by MPC and Gateway Companies during that week in a face amount
equal to the Applicable Gateway Weekly Payoff Amount (such set-aside accounts,
the “Gateway Blocked Accounts”).

 

(d)           MPC agrees to notify WFBC and Gateway upon receipt of the Gateway
weekly statement of  any material dispute or claim in any respect (including,
without limitation, any alleged dispute related to returns, to price, invoice
terms, quantity, quality or late delivery and claims of release from liability,
counterclaim or any alleged claim of deduction, offset, or counterclaim or
otherwise), which dispute relates to an amount on

 

3

--------------------------------------------------------------------------------


 

the Gateway statement (“Disputed Amounts”). In connection with such notice, MPC
shall be entitled to give written instructions to WFBC (with a substantially
simultaneous copy of such instructions to be provided to Gateway) specifying the
amount of Disputed Amounts (the “Specified Disputed Amount”) that is to be
netted from the Applicable Gateway Weekly Payoff Amount for purposes of setting
aside Gateway Blocked Accounts, and WFBC shall comply with such instructions.
However, unless WFBC receives a written notice from Gateway within 3 business
days after the applicable Weekly Statement Delivery Date confirming Gateway’s
agreement that the Specified Disputed Amount should be so netted (amount so
confirmed, the “Confirmed Disputed Amount”), at the end of such 3 business day
period, WFBC shall set aside additional Gateway Blocked Accounts in a face
amount equal to such unconfirmed Specified Disputed Amount. WFBC shall be
entitled to rely upon the notices provided herein of Gateway Weekly Payoff
Amounts, Specified Disputed Amounts and Confirmed Disputed Amounts, as
applicable, for all purposes without the need to verify or otherwise confirm the
validity thereof. Gateway and MPC will work to promptly resolve any Disputed
Amounts, and upon mutual agreement, will notify WFBC in writing of the
resolution of all Disputed Amounts, to the extent such resolution results in any
change in the Gateway Weekly Payoff Amounts, Specified Disputed Amounts or
Confirmed Disputed Amounts.

 

(e)           If the Gateway Weekly Payoff Amount has been covered fully by the
aggregate face amount of the Gateway Blocked Accounts, then MPC and Gateway
Companies may sell Acceptable Accounts to WFBC under the terms of the Account
Purchase Agreements without restriction; provided that (i) if there is a
shortfall in funds available under Section 2(h) or Section 2(i) to pay any
portion of the Applicable Gateway Weekly Payoff Amount WFBC shall set aside
additional Gateway Blocked Accounts to cover the amount of such shortfall and
shall purchase such additional Gateway Blocked Accounts that are acceptable and
apply proceeds thereof to such shortfall and (ii) if WFBC becomes aware that any
Gateway Blocked Account no longer meets the criteria for an Acceptable Account,
WFBC shall set aside additional Gateway Blocked Account or Accounts to replace
such unacceptable account.

 

(f)            WFBC agrees to hold the proceeds of the Gateway Blocked Accounts
in reserve for the benefit of Gateway and release the funds as provided for
herein (the “Gateway Reserve Funds”).

 

(g)           During the Transition Period, (i) WFBC, MPC and Gateway Companies
shall grant Gateway continuous and unrestricted access to an electronic portal
maintained by WFBC that provides information at any time on the “non-purchased
accounts” and the “locked reserve balance” of MPC, in each case at such time,
and (ii) starting with the second Weekly Statement Delivery Date and each week
thereafter, WFBC shall deliver to Gateway and MPC a weekly report which sets
forth the Gateway Blocked Accounts set aside by WFBC and the balance of the
Gateway Reserve Funds, in each case at the time of delivery of such report.

 

4

--------------------------------------------------------------------------------


 

(h)           Thirty days after the applicable Weekly Statement Delivery Date of
the statement reflecting the Applicable Gateway Weekly Payoff Amount for the
applicable week, WFBC agrees to pay Gateway the Applicable Gateway Non-Freight
Charge Weekly Payoff Amount to the extent funds are available from the purchase
by WFBC of acceptable Gateway Blocked Accounts for such week together with the
proceeds thereof held as Gateway Reserve Funds. If any Applicable Gateway
Non-Freight Charge Weekly Payoff Amount remains unpaid, such shortfall shall be
covered in accordance with the proviso to Section 2(e) above.

 

(i)            Fifteen days after the applicable Weekly Statement Delivery Date
of the statement reflecting the Applicable Gateway Weekly Payoff Amount for the
applicable week, WFBC agrees to pay Gateway the Applicable Gateway Freight
Charge Weekly Payoff Amount to the extent funds are available from the purchase
by WFBC of acceptable Gateway Blocked Accounts for such week together with the
proceeds thereof held as Gateway Reserve Funds. If any Applicable Gateway
Freight Charge Weekly Payoff Amount remains unpaid, such shortfall shall be
covered in accordance with the proviso to Section 2(e) above.

 

(j)            Thirty days after the end of the Transition Period, WFBC shall
purchase any remaining Gateway Blocked Accounts that are acceptable and release
the proceeds thereof and any other funds held as Gateway Reserve Funds to
Gateway to the extent of any outstanding amounts due under the Gateway Weekly
Payoff Amounts and remit the balance of such funds to MPC or Gateway Companies,
as applicable.

 

(k)           MPC agrees to pay WFBC $1,500 per month in consideration for its
services in connection herewith, and agrees that this obligation shall be deemed
to arise under and be subject to the terms of the Account Purchase Agreement.

 

(l)             Gateway agrees to release its security interests in the Gateway
Collateral and hereby authorizes WFBC to file terminations of such security
interests if it deems it appropriate upon the later of (i) thirty days after the
end of the Transition Period and (ii) the date on which all of the TSA
Obligations have been paid in full in cash.

 

3.             WFBC Hold in Trust. WFBC agrees that if it receives payment on or
other proceeds of the Gateway Accounts, it will hold such payments or proceeds
in trust for the benefit of Gateway and promptly remit such proceeds or payments
to Gateway.

 

4.             Gateway Hold in Trust. Gateway agrees that if it receives payment
on or other proceeds of the WFBC Accounts (other than pursuant to the terms of
this Agreement), it will hold such payments or proceeds in trust for the benefit
of WFBC and promptly remit such proceeds or payments to WFBC.

 

5.             Control. MPC and Gateway Companies direct WFBC and Gateway to
make payment of funds as provided herein.

 

5

--------------------------------------------------------------------------------


 

6.             Forbearance. During the Transition Period, Gateway shall not (a)
notify any MPC or Gateway Companies account debtor that payment on any Common
Collateral is to be made to Gateway; (b) collect, sue upon or otherwise exercise
rights against the Common Collateral; and, (c) sell, transfer, pledge or
otherwise assign the its interest in the Common Collateral except where such
sale, transfer, pledge or assignment is made expressly subject to this
Agreement.

 

7.             Representations and Warranties.

 

(a)           Each of the parties has had the opportunity to consult with legal
counsel of such party’s choosing, this Agreement is satisfactory to each of the
parties to this Agreement, and each such party understands the terms of this
Agreement and intends to fully perform and be bound by this Agreement.

 

(b)           Each of the parties represents and warrants that it is an entity
that is duly created, validly existing and in good standing under the laws of
the state of its organization and that the party signing on its behalf is
authorized on its behalf to execute and deliver this Agreement, and any other
instrument executed and delivered in connection herewith, and upon such
execution and delivery each such entity shall be bound by all such instruments.

 

(c)           Each of the parties hereto has the legal right, power, capacity
and authority to enter into and perform such party’s covenants, obligations and
agreements under this Agreement and the other instruments referenced herein and
delivered pursuant hereto, all corporate, company, partnership and other actions
required in connection with the authorization, execution, delivery and
performance of this Agreement by such party have been duly taken.

 

(d)           No consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution, delivery and performance by any party to this Agreement, except such
as have been obtained or made and are in full force and effect and filings
necessary to perfect security interests granted herein in respect of the Gateway
Collateral.

 

8.             Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of each  party hereto and each of their respective
successors and assigns, and nothing in this Agreement is intended to confer upon
any other person, whether or not named herein, any rights or remedies of any
nature whatsoever under or by reason of this Agreement.

 

9.             Counterparts. This Agreement may be executed in any number of
counterparts, by original or facsimile signature, each of which when executed
and delivered shall be deemed an original, and such counterparts together shall
constitute one instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement, as of the date
first above written.

 

 

Gateway, Inc.

Wells Fargo Bank, National Association

 

 

 

 

By:

/s/ John Goldsberry

 

By:

/s/ Melody Stallings

 

 

(Sign)

 

 

(Sign)

 

By:

John Goldsberry

 

By:

Melody Stallings

 

 

(Print)

 

 

(Print)

 

Its:

SVP & CFO

 

Its:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

MPC-Pro, LLC

 

Gateway Companies, Inc.

 

 

 

 

 

 

By:

/s/ Curtis Akey

 

By:

/s/ John Goldsberry

 

 

(Sign)

 

 

(Sign)

 

By:

Curtis Akey

 

By:

John Goldsberry

 

 

(Print)

 

 

(Print)

 

Its:

CFO, Vice-President

 

Its:

SVP & CFO

 

 

7

--------------------------------------------------------------------------------